DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-20 are pending where claim 17 has been amended.  
Status of Previous Rejections
The previous 35 USC § 112 and 103 rejections of the claims over JP2010159453 to Saito have been withdrawn in view of applicant’s remarks and amendments to the claims.
The previous 35 USC § 103 rejections of the claims over JP 2004256872 A to Takagi have been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 4, 6-11 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2004256872 A to Takagi (cited by applicant in IDS, the English language machine translation provided by applicant has been relied upon for examination purposes).
Regarding claim 1, Takagi discloses a method for producing a dual phase steel sheet comprising the steps of: providing a dual phase hot rolled steel sheet having a microstructure including ferrite and martensite having a composition including: 0.08-0.15 wt% C, 1.6-3.0 wt% Si, 2.0-3.5 wt% Mn (overlapping the instantly claimed range of 0.1 to 0.3 wt. % C; 1.5 to 2.5 wt.% Si; and 1.75 to 2.5 wt.% Mn); annealing the hot rolled steel sheet at a temperature from 750 °C to 850 °C (overlapping the instantly claimed range of 750 to 875 °C); water quenching the hot rolled steel sheet and tempering (i.e. overaging) the steel sheet at a temperature of 150 °C to 400 °C (overlapping the instantly claimed range of temperature from 400 to 420 °C) to convert the martensite in the hot rolled steel sheet to tempered martensite; the overaging sufficient to provide the hot rolled steel sheet with a hole expansion ratio of 
Takagi is silent as to the quenching stop temperature.  However, one of ordinary skill in the art would be motivated to quench to the tempering temperature of Takagi (i.e. 150 °C to 400 °C, overlapping the instantly claimed range of 400 to 420 °C), the motivation for doing so being to save on energy costs which would be required to reheat the steel of Takagi if the steel were to be cooled below the tempering temperature.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Takagi including the instantly claimed because Kaneko discloses the same utility throughout the disclosed ranges.
Regarding claim 3, Takagi discloses cold-rolling the steel sheet (Takagi, abstract, translation page 1).
Regarding claims 4 and 7, Takagi discloses a hole expansion ratio of at least 16%, overlapping the instantly claimed ranges (Takagi, translation page 2).
Regarding claim 6, the tensile strength of Takagi is at least 980 MPa, overlapping the instantly claimed range (Takagi, abstract, translation page 1).
Regarding claims 8-10, the composition of Takagi overlaps the instantly claimed ranges.
Regarding claim 11, Takagi discloses an aluminum content of 0.05% or less, overlapping the instantly claimed range (Takagi, abstract, translation page 2).
Regarding claim 15, the water quenching of Takagi appears to be part of a water quenching continuous annealing line.

Regarding claim 18, Takagi discloses that the tempering (i.e. overaging) occurs at 150-400 °C for 300-3600 seconds (Takagi, translation page 5), overlapping the instantly claimed ranges.
Regarding claim 19, Takagi discloses annealing the hot rolled steel sheet at a temperature from 750 °C to 850 °C (Takagi, abstract, translation page 1) overlapping the instantly claimed range of 750 to 875 °C).
Regarding claim 20, the microstructure of Takagi is ferrite 65% to 85% and balance tempered martensite (Takagi, abstract, translation page 1), e.g. no retained bainite.
Claims 2 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2004256872 A to Takagi (cited by applicant in IDS, the English language machine translation provided by applicant has been relied upon for examination purposes) as applied to claims 1, 3, 4, 6-11 and 15-20 above and further in view of the article titled “Hot-Rolled Steel Bars and Shapes” by Moss et al.
Takagi discloses a method for producing a dual phase steel sheet as set forth above. Takagi does not disclose grinding the hot rolled steel sheet to remove decarburized layers.
Moss discloses that decarburization is a surface defect present to some degree on all hot-rolled steel which can be removed by grinding (Moss, “Decarburization,” page 241).
Regarding claims 2 and 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made to grind the hot-rolled steel sheet of Takagi as suggested by Moss, the motivation for doing so being to remove the decarburized layers inherently present to some degree in the hot-rolled steel of Takagi (Moss, “Decarburization,” page 241).
Claims 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2004256872 A to Takagi (cited by applicant in IDS, the English language machine translation provided by applicant has been relied upon for examination purposes) as applied to claims 1, 3, 4, 6-11 and 15-20 above and further in view of JP2010159453 to Saito (cited by applicant in IDS, the English language machine translation provided by applicant has been relied upon for examination purposes).
Takagi discloses a method for producing a dual phase steel sheet as set forth above. Takagi does not disclose a content of Mo or at least one of Nb, Ti and V.
Saito discloses that for a duel phase steel sheet similar to that of Takagi, 0.01 to 1% of Ti, Nb and V may be added to increase the elongation by refining crystal grains during hot rolling (Saito, para [0043]) and 1% or less of Mo may be added to stabilize the low temperature transformation phase in the cooling process (Saito, para [0045]).
Regarding claim 12 and 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add 0.01 to 1% of Ti, Nb and V to the steel of Takagi as suggested by Saito, the motivation for doing so to increase the elongation by refining crystal grains during hot rolling (Saito, para [0043]) and to add 1% or less of Mo to the steel of Takagi as suggested by Saito, the motivation for doing so being to stabilize the low temperature transformation phase in the cooling process (Saito, para [0045]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Takagi in view of Saito including the instantly claimed because Takagi in view of Saito discloses the same utility throughout the disclosed ranges.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
.
Response to Arguments
Applicant's arguments filed 11/30/2020 with respect to JP 2004256872 A to Takagi have been fully considered but they are not persuasive.
Applicant argues that the tempering temperature of the instant claims only at exactly 400 °C and that “cooling and then tempering or overaging at exactly 400 °C degrees [sic] would be technically difficult (it is hard to stop a cooling at an exact point) and, if somehow possible very expensive.”  This is not found persuasive for multiple reasons.  First, both the instant claims and Takagi recite “400 °C,” not “400.0 °C” or “400.00 °C.”  According to the rules of significant figures, “400 °C” includes values that round to “400 °C,” so the cooling could be stopped at a temperature which is nominally “400 °C” even if said temperature is not 400.0 °C while still being within the scope of the instant claims and Takagi.  With respect to applicant argument that stopping cooling at a certain point is technically difficult or impossible, applicant provides no supporting evidence to support this assertion.  Modern temperature control allows for heat treatments that include heating to and cooling to specified nominal temperatures as well as holding at nominal temperatures, and those process controls are not more expensive than the thermal costs involved with reheating steel to a temperature of 400 °C.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736